PER CURIAM:
The claimant, Elmer R. Warnick, seeks an award of 4177.94 from the respondent, Division of Highways, for damage to his vehicle, a 1995 Buick LeSabre Limitéd. The damage occurred during the evening of May 25, 1996, while the claimant was driving north on Route:21 near Barrackville, Marion County. During the drive, the claimant traveling twenty miles per hour when his vehicle struck a hole in the pavement surface. The hole was two feet in diameter and eight inches deep. The hole as located in the claimant’s lane, approximately two and a half feet from the edge of the pavement. The claimant testified that a strip of paving material had been placed along the right side of the road, but the strip did not cover the hole. ’ As a result of the collision, the alignment and a tire were damaged. The cost to repair the'vehicle totaled-$177.94.‘ •'
Route 21 is a two lane second priority road which is approximately sixteen feet wide. Harold Swidler, a transportation crew chief for the respondent in Marion County, testified that road maintenance work was performed on Route 21 during May 22, 1996. At this time, a section of blacktop five feet wide was'placed over the right side of Route 21 where the claimant’s accident occurred.
In Hobbs vs. Dept. of Highways, 13 Ct. Cl. 27 (1979), this Court has determined that the respondent owes a duty to motorists to exercise reasonable care and diligence in maintaining roads under all circumstances. Although this duty does not make the" respondent an insurer of-the safety of motorists, it does require the respondent to perform day-to-day road 'maintenance work ift a prudent and sensible manner under existing road conditions.
Based on the evidence presented in this claim, it appears that the respondent failed to patch a large hole in the pavement surface which was located on a road that it had recently repaired. The evidence also supports the claimant’s contention that the hole existed priofto the-work performed by the respondent. Therefore, this Court finds that the claimant has established liability on behalf of the respondent for the damage to his vehicle. Accordingly, this Court makes an award to the claimant in the amount of $177.94.
*149Award of $177.94.